Mr. R. B. kaol4y
       countyaulitor
       collln county
       MoKlnnoy, Toao
       DOOF   a&:                aplnlon loo.O-512
                                 Ro: Should looal oc forolga oounty pay
                                        lo no ta b l4
                                                    So oo oofo rlo r r lng
                                                                        p r wo o o
                                        fo rSo r o lg
                                                    WuntlO8?
                                                      n
                 Tour roquoot for on oplnlon on the 4b0ro
1.   ~-,;ototaa
              quootlom bee bean roo4ltBd by thlo ofiloo.

                    a0wt0        xii        w0. 5, A0t0 0r      a+00na     c4iba
       &alom,   @hh        kgioloturo,               6ootiou 17b, rood8 la part
       40 tollwar
                    al     oolultloo rha-oln th4             lwnty cuil-
              0~0   80llcbdinthi0             liot    ~4 l~p0ti40ka  OIL
              the  baoio of an annual 8alary, the atato of
              Taxes ohall not be ohargeb wlth and rhall
              not pay my too or oommleolon to 8nfprwlnot
              ofrioor  for a nyl4rvi040 by him periorm0a,
              h t l0iu     0rri04r          oh411     b4   pa   w   th4   40uty
              out of th6 ~ri04r'O Salary Fmd, lUOh So48
              and om0l~o4lon4 00 u0tiia othorwloo bo pal&
              him by the Wats for 4uoh ooniwo.m

                  a4 or0 ini~0i4a  by th4 aomptr0l14r*o 0fri04
       that Collin Count ho8 ‘a population or 46,180 lnhabltanto
       looordlng to th4 1 eat F4aw01   04~8~4, tm4r0r4,   kilrg
       one oi the oountieo In whioh ths oounty oirloiolo an
       lompwootod on the bsoio of on laual lolory.
                      Xhportwnt ho8 rooently
                    Thlo                      held in oplnlono
       Ro. O-133 4nd O-155 that when a oomtablo In on over
       oounty who romalno on a foe boolo and who r4oslt40 a
       aubp~em  of mother eoMty to k oemod ln hlo proolnot
       should, upon the roooipt 0r a propor oartirio4t4 rm
       the foreign oounty, bo paid out 0r the (2lri00r*4 fJ414ry
       Fund 0r illsnotiv4 oounty.
                    The ab0Wa4Otlonedartlolo by it8 tormo,
       provlU44 that       411       Se88
                                horotoforrpah by thb Etato ai
       Torso ror Oarrio4a rondorod  ior preolnct orrlowa oholl
       horooitor be paid by the rounty out or tho.Mfloor~o
     . Salery Fund.
                  In tinV of the io&41~   ot&ut40 4a4 4plo-
       looa roforrod to, you ore rsepootfuUy mltlo)d Chat
     - it lo the oplnlod of thio Departmeat that 4 oonetobls
/
        . - -
    _       .




                e,   R, RF    D44*14f,   hroh   23,    1939, -80   2

                im   an ovu    wanty     who rwdM       on a iw bole oradwho
                te04lvoo a labpoona fr4m anothor ooanty to b4 44rwd
                la hi0 gm4olnot, lhonld apon th4 rwolpt of th4 propa
                                                   be p4ia out OS $&
                44Ttlflo4t4 srosl 4 hr4lgm 4orllIty,
                oii14a~0 84lrry Ma of go nmtito l    omy.

                              mlotlngth4tth4          iorrg414g 4mw4ri   yoarln-
                qairy,wo      r4mlJi